Citation Nr: 1742821	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-55 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss, claimed as bilateral deafness. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for Type II diabetes mellitus. 

4.  Entitlement to service connection for hypertensive cardiovascular disease, coronary artery disease, status-post stent placements. 

5.  Entitlement to service connection for right carpal tunnel syndrome, claimed as diabetic peripheral neuropathy. 

6.  Entitlement to service connection for left carpal tunnel syndrome, claimed as diabetic peripheral neuropathy. 


7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

9.  Entitlement to service connection for residuals of frostbite of the right lower extremity.

10.  Entitlement to service connection for residuals of frostbite of the left lower extremity.

11.  Entitlement to service connection for peripheral artery disease of the right lower extremity. 

12.  Entitlement to service connection for peripheral artery disease of the left lower extremity.

13.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as peptic ulcer disease.

14.  Entitlement to service connection for prostate adenocarcinoma. 

15.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, sleep disorder, and posttraumatic stress disorder (PTSD).

16.  Entitlement to service connection for vertigo, claimed as dizziness. 

17.  Entitlement to service connection for headaches. 

18.  Entitlement to service connection for diaphoresis. 



19.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1959 to April 1961. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2015 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 


FINDING OF FACT

A Social Security Administration Data inquiry of September 21, 2017, reflects that the appellant died in September 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal, as reflected by data received from the Social Security Administration in September 2017.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

ORDER

The appeal is dismissed.


		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


